Citation Nr: 0322981	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-02 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a right quadriceps strain.

2.  Entitlement to a higher evaluation for a lumbar strain 
with herniated nucleus pulposus and radicular pain, evaluated 
as 20 percent disabling for orthopedic symptoms of the lumbar 
spine, with a separate 20 percent rating for neurological 
involvement of the right lower extremity, and a separate 10 
percent rating for neurological involvement of the left lower 
extremity.

3.  Entitlement to an effective date earlier than September 
23, 2002, for assignment of separate evaluations for lumbar 
spine radiculopathy of the right and left lower extremities.

REPRESENTATION

Appellant represented by:	Clayte Binion, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.  He also had active duty for training from 
May 20, 1978, to June 3, 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  The 
Board denied the veteran's appeals in July 2000.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001, the 
Court granted a joint motion to vacate the Board's decision 
and remand the case to the Board.  The Board remanded the 
claims to the RO for additional development in September 
2001.  A claim for service connection for a back disorder 
which had been on appeal was granted by the RO in February 
2002.  The veteran subsequently perfected an appeal with 
respect to the rating assigned for the disorder and the 
effective date of separate compensable ratings for 
radiculopathy of the right and left lower extremities.  

The case has now been returned to the Board for further 
appellate review.  The Board finds that additional 
development is required with respect to these two newly 
appealed issues.  Accordingly, they are the subject of a 
remand located at the end of this decision.


FINDINGS OF FACT

1.  The RO denied service connection for a right quadriceps 
strain in August 1978 on the basis that the disorder had not 
been found on the most recent examination.  The veteran was 
notified in writing of the decision, but he did not perfect a 
substantive appeal within one year of notification.

2.  The additional evidence submitted since the August 1978 
RO decision is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The additional documentation received since the August 
1978 RO decision denying service connection for a right 
quadriceps strain does not constitute new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).

2.  The RO's August 1978  decision denying service connection 
for a right quadriceps strain is final and has not been 
reopened. 38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen a claim for service connection for a 
muscle strain of the right quadriceps.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in November 2001, provided the 
appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The appellant has had a hearing.  VA and private treatment 
records have been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If cardiovascular 
disease is manifest to a compensable degree within one year 
after separation from active service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In August 1978, the RO denied service connection for a right 
quadriceps strain.  It was reasoned, essentially, that the 
veteran did not have a right quadriceps strain, and 
therefore, service connection for such disorder was not 
warranted.  The veteran was informed in writing of the denial 
later that month.  

The evidence upon which the RO formulated its previous denial 
of service connection may be briefly summarized.  The 
veteran's service medical records indicate that he was 
treated for a right quadriceps strain.  A statement of 
medical examination and duty status dated in June 1978 shows 
that while engaged in active duty training in May 1978 the 
veteran slipped on a fire escape and hurt his right leg.  He 
later reinjured it during a unit party.  The diagnosis was 
muscle strain in right leg.  Other service medical records 
indicate specifically that it was the right quadriceps that 
was affected.  An orthopedic clinic record dated in June 1978 
indicates that there was a partial tear of the quadriceps 
muscle.  

In his claim of June 1978, the veteran reported that while on 
active reserve training in May and June 1978 he had a muscle 
strain in the right leg.  

Also of record at the time of the August 1978 decision was 
the report of a disability evaluation examination conducted 
by the VA in July 1978 which shows that the veteran gave a 
history of sustaining a right quadriceps muscle strain which 
caused aching in the inferior thigh just above the knee cap, 
but which was progressively improving.  Musculoskeletal 
examination was normal.  The right thigh had no tenderness to 
palpation.  There was no atrophy, and there was good 
strength.  He could squat and recover.  The diagnosis was 
history of injury to the right quadriceps, femoris muscle, no 
residuals.  

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is used to 
evaluate a claim to reopen. Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The first step involves a determination as 
to whether the evidence presented is new and material; and 
the second step is a review of all of the evidence of record 
to determine the outcome of the claim on the merits. Id.  The 
second step is only required if the evidence presented is 
found to be new and material, and thereby sufficient to 
reopen the claim at issue; if the evidence is not new and 
material then review on the merits is not justified. Manio, 
supra; see also Sutton v. Brown, 9 Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  In addition to being "new," the evidence must 
be material, in that it pertains to the issue for which the 
petition to reopen is requested. Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see also Dolan v. Brown, 9 Vet. App. 358, 
363 (1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim. Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence received since the RO's August 1978 decision 
includes a medical record dated in June 1985 which reflects 
that the veteran was treated for a popliteal tendonitis 
(pulled ligament).  He was advised to ice and ace wrap the 
right leg for 24 hours.  There is no mention of the right 
quadriceps muscle.  

Reserve service medical records, dated from May 1985 to June 
1995, show that the veteran gave a history of having 
sustained an injury to the right leg.  However, there is no 
indication that residuals of such an injury were found on an 
examination.  

Numerous VA and private treatment records have been added to 
the claims file, but they pertain to treatment for disorders 
unrelated to the right thigh muscle strain.  A record dated 
in April 2001 shows that the veteran reported having left 
thigh pain, but there was no mention of a strain of the right 
thigh.  Other records indicate that the veteran had pain 
radiating from his back down his left leg, but again there 
was no indication that he had a right quadriceps muscle 
strain.  

At the hearing before the undersigned member of the Board in 
October 1999, the veteran testified that he fell down a fire 
escape while on active duty training and injured a muscle in 
his right upper thigh.  He said that the swelling never 
completely went down and the area still protruded from the 
rest of his leg.  

The report of a spine examination conducted by the VA in 
November 2001 does not contain any reference to findings or 
diagnoses of a right quadriceps muscle strain.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the August 1978 RO decision 
denied service connection for a right quadriceps strain on 
the basis that the veteran did not have such a disorder at 
that time.    This decision was supported by the evidence 
which was then of record.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). 

The Board notes that the additional evidence submitted since 
the August 1978 decision is essentially cumulative of 
evidence previously of record.  The Board observes that the 
medical evidence of record submitted subsequent to the RO 
decision does not include any competent evidence that the 
veteran currently has a right quadriceps strain.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal that he has a right thigh muscle 
disorder which originated during his period of service.  The 
veteran certainly is competent to describe complaints of pain 
as well as circumstances underlying an injury during service.  
However, the credible and competent evidence of record does 
not adequately permit the diagnosing of a current right 
quadriceps disorder related to the veteran's period of 
service.  See Gregory v. Brown, 8 Vet. App. 563 (1996).  The 
veteran, as a lay person, is not competent to offer a medical 
diagnosis or to assert medical causation or to indicate that 
any actual identifiable aggravation of his back disorder 
occurred. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Moreover, the veteran's current testimony essentially 
duplicates his contentions which were of record at the time 
of the previous denial of his claim.  

Therefore, the Board concludes that the additional evidence 
submitted is not new and material as it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim. What was lacking at the time of the 
original decision and is still lacking is evidence that the 
veteran currently has a right quadriceps strain.  Nothing in 
the VCAA requires the VA to reopen a claim that has been 
disallowed except when new and material evidence has been 
secured and presented.  See 38 U.S.C.A. § 5103(f).  
Accordingly, the RO's August 1978 decision denying service 
connection for right quadriceps strain remains final and the 
claim is not reopened.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for right 
quadriceps strain.  The appeal is denied.


REMAND

Because of the change in the law brought about by the VCAA 
and the Quartuccio decision interpreting that law, a remand 
with respect to the rating assigned for the low back disorder 
and the effective date of separate compensable ratings for 
radiculopathy of the right and left lower extremities is 
required for compliance with the notice and duty to assist 
provisions contained in the new law and implementing 
regulations.  The claims file does not contain a VCAA duty to 
assist/notify letter which pertains to those issues on 
appeal.  

A letter from the RO dated in November 2001 address the VCAA, 
but pertains only to service connection claims.  No letter 
has been issued with respect to the claim for an increased 
rating or the claim for an earlier effective date for 
increased compensation.  Thus, the RO did not provide the 
appellant with notice of the allocation of burdens in 
obtaining evidence pertient to such claims.  Specifically, 
the VA failed to meet the requirement to provide notice to 
the appellant of the information and evidence necessary to 
substantiate the claims, including an explanation of which 
portion of any such information or evidence is to be provided 
by which party.  Accordingly, to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed with respect to the rating 
assigned for the low back disorder and 
the effective date of separate 
compensable ratings for radiculopathy of 
the right and left lower extremities.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
the implementing regulations are fully 
complied with and satisfied.  The 
required notice to the appellant should 
include a statement as to the information 
and evidence necessary to substantiate 
the claims and should indicate which 
portion of any such information or 
evidence is to be provided by the 
claimant and which portion, if any, the 
VA will attempt to obtain on behalf of 
the claimant.

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
veteran should be provided notice as to 
any evidence which cannot be obtained.   

3.  Thereafter, if any additional 
evidence is obtained, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



